Citation Nr: 0827230	
Decision Date: 08/13/08    Archive Date: 08/18/08	

DOCKET NO.  04-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
obstructive sleep apnea. 

2.  Entitlement to an increased compensable rating prior to 
September 22, 2005, and greater than 10 percent thereafter, 
for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army National 
Guard from May 22 to October 15, 1977, with the U.S. Air 
Force from February 1981 to August 1986, and had additional 
service in the U.S. Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003, June 2006, and November 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Board observes that, in an August 2002 rating decision, 
the RO determined that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
claim of service connection for hypertension.  The veteran 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104.  The Board does not have jurisdiction to 
consider a claim that has been adjudicated previously unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  There, this issue is 
as stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO determined that 
new and material evidence had not been received sufficient to 
reopen a previously denied claim of service connection for 
hypertension.

2.  Evidence submitted since August 2002 does not relate to 
an unestablished fact and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.

3.  Prior to September 22, 2005, the veteran's service-
connected allergic rhinitis was characterized by a large spur 
on the right side of the septum and large turbinates with 
inflamed mucosa and serous exudate but no evidence of 
deformity or a greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  

4.  Since September 22, 2005, the veteran's service-connected 
allergic rhinitis is characterized by a 75 percent 
obstruction of the left nostril and a 50 percent obstruction 
of the right nostril with a deviated nasal septum and boggy 
and cyanotic turbinates but no evidence of nasal polyps.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the 
veteran's application to reopen a claim for service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).  

2.  Evidence received since the August 2002 rating decision 
is not new and material; thus, the claim of service 
connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  The criteria for an increased compensable rating prior to 
September 22, 2005, and greater than 10 percent thereafter, 
for service-connected allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, 
and Part 4, Diagnostic Code (DC) 6522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez -Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. 37 (2008).

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in March and August 2003, as well 
as in July 2005, March 2006, and July 2007.  In those 
letters, VA defined new and material evidence, advised the 
veteran of the reasons for the prior denial of the claim of 
service connection for PTSD, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
December 2005 and March 2006 letters also VA also told the 
veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The veteran was further advised that, 
in order to substantiate a claim for service connection on a 
secondary basis, he needed to demonstrate that the disability 
for which compensation was being sought was proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities.  Finally, the veteran was advised 
that, in order to substantiate his claim for an increased 
rating, he needed to show that his service-connected 
disability had undergone an increase in severity.  To the 
extent there exists any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  Based on a review of the entire file, 
it is clear that the veteran understood or had actual 
knowledge of the elements required to prevail on his claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA also informed the veteran that it had a duty to obtain any 
records held by any Federal agency and that, on his behalf, 
VA would make reasonable efforts to obtain records which were 
not held by a Federal agency, such as records from private 
doctors and hospitals.  The RO further told the veteran that 
he could obtain private records himself and submit them to VA 
and to submit any evidence in his possession which pertained 
to his claims.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  In summary, all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claims.

The veteran in this case seeks service connection for 
hypertension.  He specifically contends that hypertension was 
incurred during active service.  Alternatively, he contends 
that hypertension was proximately due to, the result of, or 
aggravated by his service-connected sleep apnea.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  In order to establish 
service connection for a claimed disability, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the veteran's claim for service connection for 
hypertension, the Board notes that, in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims based on distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims.  In other words, a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently 
because they rest on different factual bases.  

In this case, at the time of the prior rating decision in 
August 2002, the RO denied the veteran's application reopen a 
previously denied claim of service connection for 
hypertension.  Moreover, the veteran's current claim and 
accompanying evidence reflect the same disability.  Under 
these circumstances, the Board finds that the veteran's claim 
is based on the same diagnosis as his prior claims and must 
be considered on a "new and material" basis.

In the August 2002 rating decision, the RO determined that 
the evidence of record failed to show that the veteran had 
been diagnosed with hypertension during active military 
service or to a compensable degree within one year of his 
service discharge.  The evidence submitted in connection with 
the veteran's claim did not constitute new and material 
evidence because it was duplicative of evidence previously 
considered and was merely cumulative and/or redundant.  Based 
on such findings, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
veteran's previously denied service connection claim for 
hypertension.  As noted above, this decision was not appealed 
and became final.

The Board finds that the evidence submitted since the August 
2002 rating decision does not constitute new and material 
evidence sufficient to reopen the veteran's previously denied 
claim of service connection for hypertension.  The evidence 
submitted since August 2002 by itself, or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate this claim.  
Evidence received since the time of the RO's August 2002 
decision, consisting for the most part of additional VA 
treatment records and examination reports, although "new" in 
the sense that it was not previously of record, is not 
"material."  More specifically, following a VA cardiovascular 
examination in July 2006 and a review of the veteran's claims 
file, it was noted that the veteran never had any established 
hypertension in service.  While there was some evidence of 
elevated blood pressures on several occasions, a five-day 
blood pressure check failed to reveal any established 
hypertension.  Based on a review of the entire evidence of 
record, the VA examiner opined that the veteran suffered from 
mild essential hypertension though there was no evidence in 
the claims file that he had established hypertension while on 
active duty.  

The veteran has argued recently that his current hypertension 
is in some way proximately due to and/or the result of 
service-connected sleep apnea.  Following VA examination in 
August 2007 and a review of the veteran's claims file, the VA 
examiner opined that the veteran's medical records did not 
indicate that he had established hypertension while on active 
duty.  The VA examiner also determined that the veteran's 
hypertension was not secondary to his service-connected 
obstructive sleep apnea.  In fact, the recently submitted 
evidence only shows continuing treatment for hypertension 
with no demonstrated relationship between that pathology and 
active service or service-connected sleep apnea.    

Turning to the issue of increased ratings for service-
connected allergic rhinitis, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are determined primarily 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2, the regulations do not give past medical reports 
precedence over current findings.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Under DC 6522, a 10 percent rating is assigned where there is 
a greater than 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side, without 
evidence of polyps.  A 30 percent rating requires 
demonstrated evidence of nasal polyps.  38 C.F.R. § 4.97 and 
DC 6522 (2007).  Significantly, in every instance where the 
Rating Schedule does not provide a zero percent rating for a 
diagnostic code (as in this case), a zero percent rating is 
to be assigned when the requirements for a compensable rating 
are not met.  38 C.F.R. § 4.31 (2007).

On VA examination in August 2003, the veteran complained of 
nasal stuffiness, though he did not have the typical hay 
fever symptoms of severe sneezing, a runny nose, and watery 
eyes.  The veteran reported being treated with a number of 
medications to no avail.  On physical examination, the 
veteran's nose showed a large spur on the right side of the 
septum with enlarged turbinates and inflamed mucosa and 
bilateral serous exudate, more so in the right nostril than 
the left.  At the time of examination, there was no evidence 
of any nasal deformity.  

In September 2005 correspondence, a VA physician wrote that 
the veteran's turbinate hypertrophy greatly worsened his 
obstructive symptoms which were directly related to his 
allergic rhinitis.  Reportedly, the veteran continued in 
therapy for this condition, and might eventually require 
surgical correction of his turbinates and/or septal 
deviation.  

On VA examination in January 2006, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records and electronic medical records.  The veteran gave a 
history of recurrent episodes of nasal discharge, as well as 
rhinorrhea, congestion, and postnasal drip.  Reportedly, the 
veteran was followed in the internal medicine clinic of the 
local VA medical center for allergic rhinitis, where he 
received both oral medication and nasal sprays.  When 
questioned, the veteran indicated that he experienced 
purulent discharge from his nose two to three times a year, 
for which he required antibiotic therapy.  On physical 
examination, the nasal septum was deviated to the left, 
though with no evidence of any nasal deformity.  The inferior 
and middle turbinates were boggy and cyanotic while the right 
inferior turbinate was markedly enlarged.  The oropharynx 
showed 1+ tonsilar enlargement though with no postnasal drip.  
At the time of examination, the veteran's sinuses were 
nontender, and no nasal polyps were visualized.  There was a 
75 percent obstruction of the left nostril and a 50 percent 
obstruction of the right nostril.  

In a June 2006 rating decision, the RO assigned a 10 percent 
rating for service-connected allergic rhinitis effective 
September 22, 2005.  It appears that the 10 percent rating 
was assigned in part due to findings noted on VA examination 
in January 2006.  

On VA examination in August 2007, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records. On physical examination, the veteran's nose was 
anatomically in the midline.  Both nostrils were patent, with 
a slight septal deviation and convexity to the right.  Also 
noted was a 50 percent obstruction of the right nostril with 
purulent exudate.  The pertinent diagnosis noted was 
vasomotor rhinitis.  

The Board finds that the preponderance of the evidence is 
against an increased compensable disability rating prior to 
September 22, 2005, and greater than 10 percent thereafter 
for allergic rhinitis.  It is clear that, prior to September 
22, 2005, a compensable rating was not warranted for the 
veteran's service-connected allergic rhinitis.  On VA 
examination in August 2003, there was no evidence of any 
obstruction of either nostril, or of nasal polyps.  Nor was 
there any evidence of deformity of the veteran's nose.  Not 
until a VA physician's statement on September 22, 2005, was 
there evidence of worsening nasal symptomatology sufficient 
to warrant the assignment of a compensable evaluation.  More 
specifically, at the time of this examiner's statement, it 
was noted that the veteran's turbinate hypertrophy was 
greatly worsening his obstructive symptoms which were related 
directly to his allergic rhinitis.  This was confirmed 
subsequently on VA examination in January 2006 which showed a 
75 percent obstruction of the veteran's left nostril and a 
50 percent obstruction of his right nostril.  

The veteran argues that current manifestations of his 
service-connected allergic rhinitis warrant the assignment of 
a disability rating greater than 10 percent.  In order to 
warrant an increased (30 percent) rating for service-
connected allergic rhinitis, however, the presence of nasal 
polyps must be demonstrated.  See 38 C.F.R. § 4.97 and 
Part 4, DC 6522 (2007).  While the veteran has been shown to 
suffer from a spur of his nasal septum as well as some 
obstruction of both nostrils, the veteran has not suffered 
from nasal polyps.  Because the criteria for an increasing 
compensable rating prior to September 22, 2005, and greater 
than 10 percent thereafter are not present, the Board finds 
that the zero percent rating currently in effect for service-
connected allergic rhinitis prior to September 22, 2005, and 
the 10 percent rating assigned thereafter, compensate the 
veteran appropriately for his level of service-connected 
disability.  

The Board also finds that the evidence of record from the day 
the veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.  

Finally, the Board notes that is reviewed all of the evidence 
in the veteran's claims file, including his multiple 
contentions, service treatment records, and both VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
above focused specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for hypertension, 
including as secondary to service-connected obstructive sleep 
apnea, is not reopened.  

Entitlement to an increased compensable rating prior to 
September 22, 2005, and greater than 10 percent disabling 
thereafter, for allergic rhinitis, is denied



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


